
	
		I
		111th CONGRESS
		1st Session
		H. R. 2628
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Neal of
			 Massachusetts (for himself and Mr.
			 Tiberi) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  new markets tax credit through 2013, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 New Markets Tax Credit Extension Act
			 of 2009.
		2.Extension of new
			 markets tax credit
			(a)Extension
				(1)In
			 generalSubparagraph (D) of section 45D(f)(1) of the Internal
			 Revenue Code of 1986 (relating to national limitation on amount of investments
			 designated) is amended by striking 2009 and inserting
			 each of calendar years 2009 through 2013.
				(2)Conforming
			 amendmentSection 45D(f)(3) of such Code is amended by striking
			 2014 and inserting 2020.
				(b)Inflation
			 adjustmentSection 45D(f) of the Internal Revenue Code of 1986 is
			 amended by inserting at the end the following new paragraph:
				
					(4)Inflation
				adjustment
						(A)In
				generalIn the case of any calendar year beginning after 2009,
				the dollar amount in paragraph (1)(f) shall be increased by an amount equal
				to—
							(i)such dollar
				amount, multiplied by
							(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year, determined by substituting calendar year 2008 for
				calendar year 1992 in subparagraph (B) thereof.
							(B)Rounding
				ruleIf a dollar amount in paragraph (1)(D), as increased under
				subparagraph (A), is not a multiple of $1,000,000, such amount shall be rounded
				to the nearest multiple of
				$1,000,000.
						.
			(c)Alternative
			 minimum tax reliefSection
			 38(c)(4)(B) of such Code is amended by redesignating clauses (v) through (viii)
			 as clauses (vi) through (ix), respectively, and by inserting after clause (iv)
			 the following new clause:
				
					(v)the credit
				determined under section 45D to the extent that such credit is attributable to
				a qualified equity investment which is designated as such under section
				45D(b)(1)(C) pursuant to an allocation of the new markets tax credit limitation
				for calendar year
				2009,
					.
			(d)Effective
			 dates
				(1)In
			 generalThe amendments made by this section shall take effect on
			 the date of the enactment of this Act.
				(2)Subsection
			 (c)The amendments made by
			 subsection (c) shall apply to credits determined under section 45D of the
			 Internal Revenue Code of 1986 in taxable years ending after the date of the
			 enactment of this Act and to carrybacks of such credits.
				
